DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 13 and 19
Cancelled: None
Added: None
Therefore Claims 1 – 20 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art (Kim et al., US Patent 11,393,395 B2) relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al., US Publication 2019/0221183 A1 in view of Huang et al., US Publication 2015/0179128 A1 in further view of Kim et al., US Patent 11,393,395 B2.

With regards to Claims 1, 13 and 19, Hou discloses: A driving control circuit and method (Title & Abstract), comprising: 
an input terminal configured to receive an input voltage (FIG 6, VDDIN; Paragraph [0025]); 
detect a power-down time period (Paragraph [0032 and 0049])
an output terminal (FIG 6, output to the source driver) configured to output a voltage (FIG 6, AVDD and Paragraph [0040] – outputting AVDD to the source driver); and 
a switch circuit (FIG 6, 13) configured to receive the input voltage (VDDIN) and determine, according to the switch control signal (in combination with Huang’s invention), whether to be turned on to transmit the input voltage to the output terminal for output (Paragraph [0040]).  
Hou fails to disclose: a power-down time acquisition circuit configured to detect a power-down time period required for the input voltage to decrease to a lowest voltage, wherein the power-down time period is used to generate a switch control signal;  
Huang discloses: a power-down time acquisition circuit (FIG 2, 201 – shutdown residual elimination circuit; Paragraph [0023]) configured to detect a power-down time period required for the input voltage (VDET) to decrease to a lowest voltage (Paragraph [0023 – 0024]), wherein the power-down time period is used to generate a switch control signal (Paragraph [0024] – a shutdown residual elimination signal); 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a power-down time acquisition circuit configured to detect a power-down time period required for the input voltage to decrease to a lowest voltage, wherein the power-down time period is used to generate a switch control signal in Hou’s invention as taught by Huang’s invention.
The motivation for doing this would have been to eliminate the shutdown residual (Paragraph [0024])
Kim discloses: the power-down time period is a length of time taking for the input voltage to decrease to the lowest voltage (Claim 1 teaches that wherein when the external input voltage is lower than the minimum voltage, the power supply unit performs a shutdown function to stop generating power).
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of the power-down time period is a length of time taking for the input voltage to decrease to the lowest voltage in Hou’s invention as taught by Kim’s invention.
The motivation for doing this would have been in order to prevent abnormal shutdown (Kim’s invention Column 2, lines 1 – 3)

With regards to Claims 2 and 14, Hou discloses: detect a power-down time period (Paragraph [0032 and 0049])
Hou fails to disclose this feature, however Huang discloses: wherein the power-down time acquisition circuit (FIG 2, 201) is configured to detect the power-down time period required for the input voltage to decrease from a threshold voltage to the lowest voltage (Paragraph [0023 – 0024]).  

With regards to Claims 3 and 15, Hou discloses: detect a power-down time period (Paragraph [0032 and 0049])
Hou fails to disclose this feature, however Huang discloses: further comprising a first comparison circuit (FIG 2, 2011 - comparison unit), 
wherein the first comparison circuit (FIG 2, 2011) is configured to compare the input voltage with the threshold voltage (constant voltage source) to obtain a voltage comparison result (Paragraph [0031]), and the voltage comparison result comprise a first voltage comparison result indicating that the input voltage is less than (low level) the threshold voltage (Paragraph [0031]) and a second voltage comparison result the input voltage is greater than (high level) or equal to the threshold voltage (Paragraph [0031]).  

With regards to Claims 4 and 16, Hou discloses: detect a power-down time period (Paragraph [0032 and 0049])
Hou fails to disclose this feature; Huang also fails to disclose: further comprising a second comparison circuit (FIG 2, 2011), 
wherein the second comparison circuit (FIG 2, 2011) is configured to compare the power-down time period with a threshold power-down time period (constant voltage source) to obtain a power-down time comparison result (Paragraph [0031]), and the power-down time comparison result comprises a first power-down time comparison result -3-Preliminary AmendmentAttorney Docket No. 008357.00917indicating the power-down time period is less than (low level) the threshold power-down time period (Paragraph [0031]) and a second power-down time comparison result indicating that the power-down time period is greater than (high level) or equal to the threshold power-down time period (Paragraph [0031]).  
Huang discloses the claimed invention except for a second comparison circuit. It would have been to a person of ordinary skill in the art before the effective filing date of the application to have a second comparison circuit, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.
The motivation for doing this would have yielded predictable results and further eliminate the shutdown residual.
 
With regards to Claim 5, Hou discloses: detect a power-down time period (Paragraph [0032 and 0049])
Hou fails to disclose this feature, however Huang discloses: further comprising a judgment circuit, wherein the judgment circuit (FIG 2, 2012) generates the switch control signal according to the voltage comparison result and the power-down time comparison result (Paragraph [0043]).  

With regards to Claims 6 and 17, Hou discloses: detect a power-down time period (Paragraph [0032 and 0049])
Hou fails to disclose this feature, however Huang discloses: wherein the judgment circuit (FIG 2, 2012) is configured to generate, according to the first voltage comparison result and the first power-down time comparison result (Paragraph [0043]), a first switch control signal to turn off the switch circuit, and generate, according to the second voltage comparison result or the second power-down time comparison result, a second switch control signal to turn on the switch circuit (Paragraph [0032 & 0043]), 
the switch control signal comprises the first switch control signal and the second switch control signal (Paragraph [0032 & 0043]).

With regards to Claim 7, Hou discloses: detect a power-down time period (Paragraph [0032 and 0049])
Hou fails to disclose this feature, however Huang discloses: wherein the power-down time acquisition circuit (FIG 2, 201) is configured to be triggered by the first voltage comparison result to detect the power-down time period (Paragraph [0023 – 0024]).  

With regards to Claim 8, Hou discloses: detect a power-down time period (Paragraph [0032 and 0049])
Hou fails to disclose this feature, however Huang discloses: further comprising a voltage sensing circuit (FIG 2, 30 – voltage divider), wherein the voltage sensing circuit is configured to sense a voltage value (supply voltage) of the input voltage (VIN), and provide the voltage value that is sensed to the power-down time acquisition circuit (Paragraph [0039 – 0040]).  

With regards to Claim 9, Huang discloses: wherein the voltage sensing circuit (FIG 2, 30) is further configured to provide the voltage value to the first comparison circuit (2011; Paragraph [0039 – 0040]), and the first comparison circuit (2011) compares the voltage value and a pre-stored value of the threshold voltage (Paragraph [0043]). 
With regards to Claim 11, Hou discloses: detect a power-down time period (Paragraph [0032 and 0049])
Hou fails to disclose this feature, however Huang discloses: wherein the power-down time acquisition circuit (FIG 2, 201) comprises a lowest point determination circuit (low level) and a time calculation circuit (Hou’s invention Paragraph [0032 & 0049]); 
the lowest point determination circuit is configured to determine a transition point of the input voltage from negative change to positive change as the lowest voltage (Paragraph [0023 – 0024]), and to output a first time period required for the input voltage to decrease to the lowest voltage (Paragraph [0023 – 0024]); and the time calculation circuit (Hou’s invention Paragraph [0032 & 0049]) is configured to read a second time period required for the input voltage to decrease to the threshold voltage, and calculate the power-down time period based on the first time period and the second time period (Paragraph [0023 – 0024]).  

With regards to Claim 12, Hou discloses: detect a power-down time period (Paragraph [0032 and 0049])
Hou fails to disclose this feature, Huang discloses: however further comprising a first comparison circuit, a second comparison circuit, and a judgment circuit, 
wherein the power-down time acquisition circuit (FIG 2, 201 – shutdown residual elimination circuit; Paragraph [0023]) configured to detect a power-down time period required for the input voltage (VDET) to decrease to a lowest voltage (Paragraph [0023 – 0024]), wherein the power-down time period is used to generate a switch control signal (Paragraph [0024] – a shutdown residual elimination signal); 
wherein the first comparison circuit (FIG 2, 2011) is configured to compare the input voltage with the threshold voltage (constant voltage source) to obtain a voltage comparison result (Paragraph [0031]), and the voltage comparison result comprise a first voltage comparison result indicating that the input voltage is less than (low level) the threshold voltage (Paragraph [0031]) and a second voltage comparison result the input voltage is greater than (high level) or equal to the threshold voltage (Paragraph [0031]).  
Huang also fails to disclose: further comprising a second comparison circuit (FIG 2, 2011), 
wherein the second comparison circuit (FIG 2, 2011) is configured to compare the power-down time period with a threshold power-down time period (constant voltage source) to obtain a power-down time comparison result (Paragraph [0031]), and the power-down time comparison result comprises a first power-down time comparison result -3-Preliminary AmendmentAttorney Docket No. 008357.00917indicating the power-down time period is less than (low level) the threshold power-down time period (Paragraph [0031]) and a second power-down time comparison result indicating that the power-down time period is greater than (high level) or equal to the threshold power-down time period (Paragraph [0031]),  
the judgment circuit (FIG 2, 2012) is configured to generate, according to the first voltage comparison result and the first power-down time comparison result (Paragraph [0043]), a first switch control signal to turn off the switch circuit, and generate, according to the second voltage comparison result or the second power-down time comparison result, a second switch control signal to turn on the switch circuit (Paragraph [0032 & 0043]), 

With regards to Claim 18, Huang discloses: wherein in a case where the first voltage comparison result is generated, a detection of the power- down time period is performed again (Paragraph [0023] – the detector repeats the process for all incoming input voltage).  

With regards to Claim 20, Hou discloses: further comprising a display panel (FIG 5, 22) and a power supply (Paragraph [0025]) providing the input voltage (VDDIN), wherein the input terminal of the driving control circuit (21 & 21) is connected to the power supply (FIG 5), and the output terminal of the driving control circuit is connected to the display panel (FIG 5, shows this feature).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hou et al., US Publication 2019/0221183 A1 in view of Huang et al., US Publication 2015/0179128 A1 in further view of Yamamoto et al., US Publication 2017/0243558 A1.

With regards to Claim 10, Huang fails to disclose: further comprising a threshold voltage generation circuit, -4-Preliminary AmendmentAttorney Docket No. 008357.00917 wherein the threshold voltage generation circuit is configured to generate the threshold voltage, wherein a first terminal of the first comparison circuit is configured to receive the input voltage; and a second terminal of the first comparison circuit is configured to receive the threshold voltage.  
Yamamoto discloses: a threshold voltage generation circuit (FIG 4, 50b), -4-Preliminary AmendmentAttorney Docket No. 008357.00917 wherein the threshold voltage generation circuit (50b) is configured to generate the threshold voltage (Paragraph [0051]), wherein a first terminal (-) of the first comparison circuit (60a) is configured to receive the input voltage (In); and 
a second terminal (+) of the first comparison circuit (60a) is configured to receive the threshold voltage (Vb; Paragraph [0051]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a threshold voltage generation circuit, -4-Preliminary AmendmentAttorney Docket No. 008357.00917 wherein the threshold voltage generation circuit is configured to generate the threshold voltage, wherein a first terminal of the first comparison circuit is configured to receive the input voltage; and a second terminal of the first comparison circuit is configured to receive the threshold voltage in Hou’s modified invention as taught by Yamamoto’s invention.
The motivation for doing this would have been in order to reduce power consumption (Yamamoto’s invention Paragraph [0008]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625